DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 6, “the region of interest” lacks antecedent basis.
In regards to claim 7, the term “optimum duty cycle” is a relative term which renders the claim indefinite. The term “optimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, it is unclear whether “a random selection of angles” is referring back to the limitation of “to adjust an angle” of claim 6 or is setting forth some new angle, and if so, what that angle would be.
	In regards to claim 8, it is unclear whether “a random selection of angles” is referring back to the limitation of “to adjust an angle” of claim 6 or is setting forth some new angle, and if so, what that angle would be.
	Lastly, in claims 7-10, due to the use of the passive voice (e.g., “is based on”), it is unclear whether the claims require an actual method step of “randomly selecting angles” (in claims 7 and 8) or “selecting angles” (claims 9 and 10), and if not, what the scope of activity being covered by the claims is.  For instance, is this some mere mental consideration that does not require an actual method step or action?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velasco Valcke (US 2021/0038892, hereinafter “Velasco Valcke”) in view of Rittman, III (US 2007/0043405, hereinafter “Rittman”).
In regards to claims 1, 4, and 5, Velasco Valcke discloses a method comprising: causing cyclical application of a first electric field via a first transducer array in a first direction and a second electric field via a second transducer array in a second direction, opposite the first direction (e.g., Figs. 1-4B), wherein the first transducer array comprises a first plurality of electrodes and the second transducer array comprises a second plurality of electrodes (the first array being, e.g., 1a-1e and the second being 1a’-1e’; par. 0082); and during the cyclical application, deactivating (“halt the stimulus,” par. 0257), based on a temperature associated with one or more electrodes of the first plurality of electrodes or one or more electrodes of the second plurality of electrodes, the one or more electrodes of the first plurality of electrodes or the one or more electrodes of the second plurality of electrodes (pars. 0064, 0257, 0258), and controlling (pars. 0064 and 0258), based on a temperature associated with the deactivated one or more electrodes of the first plurality of electrodes or the deactivated one or more electrodes of the second plurality of electrodes, the one or more electrodes of the first plurality of electrodes or the one or more electrodes of the second plurality of electrodes.  Although Velasco Valcke discloses deactivating and/or controlling the stimulation based on the temperature of the electrodes (pars. 0064, 0257, 0258), Velasco Valcke does not expressly and explicitly disclose that this control is a deactivation and activation based on the satisfaction of a threshold.  However Rittman, in the same field of endeavor of high frequency electrical stimulation, teaches controlling the temperature of the applicator by deactivating and activating based on the satisfaction of a threshold (Fig. 2; par. 0026) to provide the predictable results of stimulating over a period of time while accurately maintaining the application at a user-set temperature (par. 0026).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Velasco Valcke by controlling the temperature of the applicator by deactivating and activating based on the satisfaction of a threshold to provide the predictable results of stimulating over a period of time while accurately maintaining the application at a user-set temperature.
In regards to claim 2, the first electric field and the second electric field are applied with a frequency between 50 and 500 kHz and an electric field strength of at least 1 V/cm to a tumor (pars. 0094, 0147, 0214).
In regards to claim 3, the cyclical application comprises applying the first electric field for between 20 and 500 ms in the first direction and the second electric field for between 20 and 500 ms in the second direction during each cycle (pars. 0141 and 0147; a single cycle, i.e., field applied in a first direction followed by a field applied in a second direction can be applied at the frequencies listed and corresponds to a period of to .001 ms to 10 s).
In regards to claim 6, the modified method of Velasco Valcke further comprises, during the cyclical application, selectively deactivating, the one or more electrodes of the first plurality of electrodes or the one or more electrodes of the second plurality of electrodes, to adjust an angle at which the first electric field or the second electric field is applied to the region of interest (pars. 0256 and 0258; stimulation patterns are changed over time, including the duty cycle and shape of stimulation field, which will necessarily have the effect of adjusting at least one “angle” of the field applied to the region of interest).
Allowable Subject Matter
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Travers et al. (US 2019/0117963) is another example of an electric field cancer-treating device with temperature control of the applicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792